Dissenting Opinion by
Judge Rogers:
I respectfully dissent.
The trial court and the majority have concluded that the phrase “any person who by his negligence substantially contributes” used in Section 3-406 of the U.C.C. establishes a standard of “more than ordinary negligence,” or a “higher standard than ordinary neg*367ligence.” This holding is not only contrary to the express words of the Code in which the adjective “substantially” modifies the word “contributes,” not the word “negligence”; but it imposes upon jurors the impossible task of determining what, to quote the majority opinion, is “more than ordinary negligence,” or “a higher standard than ordinary negligence,” terms which this writer has never seen defined anywhere.
Negligence should not be classified in differing degrees. It either exists or it is absent and the jury should not be invited to speculate on the degree of negligence existing. See Cody v. Venzie, 263 Pa. 541, 107 A. 383 (1919); Ravis v. Shehulskie, 339 Pa. 161, 14 A. 2d 70 (1940) . See also Subcommittee Notes to Civil Instruction 3.01, Pennsylvania Supreme Court Committee for Proposed Standard Jury Instructions, Draft of November 27, 1972, published March 22, 1973.
Section 3-406 of the U.C.C. clearly establishes the rule of the Eestatement and of Pennsylvania both as to negligence and causation. It employs the unembellished word “negligence” which in Pennsylvania and by the Eestatement means the absence of ordinary care which a reasonably prudent person would exercise in the circumstances. It provides that the negligence should “substantially contribute” which is the equivalent of the phrase “substantial factor” used by the Eestatement. See Eestatement of Torts, Sections 284 and 431.
Land Title Bank and Trust Company v. Cheltenham National Bank, 362 Pa. 30, 66 A. 2d 768 (1949), cited by the majority, does not speak of other than ordinary negligence.
Judge Wilkinson, Jr., and Judge Blatt join in this dissenting opinion.